Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s amendment dated October 21st, 2021 responding to the Office Action provided in the rejection of claims 1-15. 
Claims 1-5 and 7-15 have been amended.
Claims 1-15 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 9, and 15 are in independent form.
Claims 1-15 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Morimiki fails to teach or suggest “perform a first compilation on a first application program among the plurality of application programs by using a first core among the plurality of cores and a second compilation on a second application program among the plurality of application programs by using a second core among the plurality of cores during a booting operation, the first compilation and the second compilation being performed in parallel” as recited in Claim 1 (See Remarks, page 11).
Yu fails to disclose “perform series compilation on the at least one application program which has failed to be compiled in parallel, by using one core among the plurality of cores during the rebooting operation” as recited in Claim 1 (See Remarks, page 11).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on October 21st, 2021 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “perform a first compilation on a first application program among the plurality of application programs by using a first core among the plurality of cores and a second compilation on a second application program among the plurality of application programs by using a second core among the plurality of cores during a booting operation, the first compilation and the second compilation being performed in parallel,” however, Applicant’s arguments with  1, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Park (U.S. Publication No. 2016/0085719 – art made of record) and paragraphs [0007], [0014], [0018], and [0022] in detail rejection below.
Applicant contends, Yu fails to disclose “perform series compilation on the at least one application program which has failed to be compiled in parallel, by using one core among the plurality of cores during the rebooting operation.” Examiner respectfully disagrees because Yu does disclose in at least FIG. 3 and associated text, such as, “The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing constituting the sequential program. More specifically, as the input of a sequential program operating with a single core consisting of a plurality of processing groups, each process is classified into either sequential processing or parallel processing. For example, if the execution time of each process is equal to or greater than a fixed value, parallel processing is performed, and if it is less than a fixed value, it is classified into sequential processing” (Emphasis added – See par. [0019]). Yu further discloses “it is also assumed that the processing B is not suitable for parallelization. For example, if processing B is a short execution time process of a process that is desired to be performed on a redundant specific core to accommodate functional safety, these processes are required to remain in sequential operation.” (Emphasis added – See para [0037]). It is noted that Yu’s classification procedure helps to determine/detect if a 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Park (U.S. Publication No. 2016/0085719 – hereinafter, Park) in view of Nakagawa Yu (JP2016218503 – hereinafter, Yu – IDS filed 08/21/2020).
Regarding claim 1:
Park discloses an electronic device (FIG.) comprising: 
a display; a processor electrically connected to the display and comprising a plurality of cores (“A computer can comprise a number of different types of processors (e.g. CPUs, GPUs, DSPs, FGPAs, etc.)” (See para [0006]). “a data processing system including a processor having a plurality of cores” (See para [0024])); and 
a memory electrically connected to the processor, wherein the memory is configured to store a plurality of application programs, and stores instructions which, at execution (“The software could be stored in non-transitory form at a machine readable medium such as an integrated circuit memory, or optical or magnetic storage. A machine readable medium might comprise several memories, such as on-chip memories, computer working memories, and non-volatile storage devices” (See para [0064])), allow the processor to: 
perform a first compilation on a first application program among the plurality of application program by using first core among the plurality of cores and a second compilation on a second application program among the plurality of application programs by using a second core among the plurality of cores during a booting operation, the first compilation and the second compilation being performed in parallel (“data processing system including a processor having a plurality of cores, each core comprising a first processing pipeline and a second processing pipeline, “ (See para 
But, Park does not explicitly teach:
in response to detecting at least one application program which has failed to be compiled in parallel, perform a rebooting operation; and 
perform series compilation on the at least one application program which has failed to be compiled in parallel, by using one core among the plurality of cores during the rebooting operation.
However, Yu discloses:
in response to detecting at least one application program which has failed to be compiled in parallel, perform a rebooting operation (FIG. 3 and associated text, such as, “​The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing constituting the sequential program. More specifically, as the input of a sequential program operating with a single core consisting of a plurality of processing groups, each process is classified into either sequential processing or parallel processing. For  it is classified into sequential processing” (Emphasis added – See par. [0019]). It is noted that Yu’s classification procedure helps to determine/detect if a process is not qualified or failed for parallel processing, then the process is put to sequential processing.); and 
perform series compilation on the at least one application program which has failed to be compiled in parallel, by using one core among the plurality of cores during the rebooting operation (FIG. 3 and associated text, such as, “​The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing constituting the sequential program. More specifically, as the input of a sequential program operating with a single core consisting of a plurality of processing groups, each process is classified into either sequential processing or parallel processing. For example, if the execution time of each process is equal to or greater than a fixed value, parallel processing is performed, and if it is less than a fixed value, it is classified into sequential processing” (Emphasis added – See par. [0019]). Yu further discloses “it is also assumed that the processing B is not suitable for parallelization. For example, if processing B is a short execution time process of a process that is desired to be performed on a redundant specific core to accommodate functional safety, these processes are required to remain in sequential operation.” (Emphasis added – See para [0037]). It is noted that Yu’s classification procedure helps to determine/detect if a process is not qualified or failed for parallel processing, then the process is put to sequential processing/series compilation.).


Regarding claim 7:
The rejection of claim 1 is incorporated, but, Park does not explicitly teach: wherein the instructions allow to: 
detect whether compilation of each of the first application program and the second application program is completed within a specified time; and 
determine at least one application program which has not been completed to be compiled within the specified time, as the application program which has failed to be compiled.
However, Yu further discloses:
detect whether compilation of each of the first application program and the second application program is completed within a specified time (FIG. 3 and associated text, such as, “​The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing constituting the sequential program. More specifically, as the input of a sequential program operating with a single core consisting of a plurality of processing groups, each ; and 
determine at least one application program which has not been completed to be compiled within the specified time, as the application program which has failed to be compiled (FIG. 3 and associated text, such as, “​The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing constituting the sequential program. More specifically, as the input of a sequential program operating with a single core consisting of a plurality of processing groups, each process is classified into either sequential processing or parallel processing. For example, if the execution time of each process is equal to or greater than a fixed value, parallel processing is performed, and if it is less than a fixed value, it is classified into sequential processing” (See par. [0019])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu into the teachings of Park because that would have provided a parallelization compiling method and a parallelization compiler capable of optimizing a performance improving effect when a sequential program has a plurality of processes and the remaining processing is performed in parallel as suggested by Yu (See par. [0009]).



The rejection of claim 1 is incorporated, but, Park does not explicitly teach:  wherein the instructions allow to: 
detect at least one of a compilation process provision error or a compilation process operation error; and 
determine an application program corresponding to an erroneous compilation process, as the application program which has failed to be compiled.
However, Yu further discloses:
detect at least one of a compilation process provision error or a compilation process operation error (FIG. 3 and associated text, such as, “​The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing constituting the sequential program. More specifically, as the input of a sequential program operating with a single core consisting of a plurality of processing groups, each process is classified into either sequential processing or parallel processing. For example, if the execution time of each process is equal to or greater than a fixed value, parallel processing is performed, and if it is less than a fixed value, it is classified into sequential processing” (See par. [0019])); and 
determine an application program corresponding to an erroneous compilation process, as the application program which has failed to be compiled (FIG. 3 and associated text, such as, “​The step S03 following step S02 is a process corresponding to the classification procedure in the present invention. In step S03, it is classified as to whether to perform sequential processing or parallel processing for each processing .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu into the teachings of Park because that would have provided a parallelization compiling method and a parallelization compiler capable of optimizing a performance improving effect when a sequential program has a plurality of processes and the remaining processing is performed in parallel as suggested by Yu (See par. [0009]).

Regarding claim 9:
This is a method version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
	Regarding claim 13:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.
Regarding claim 14:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.
Claims 2-6 and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Yu as applied to independent claims 1 and 9 above, and further in view of Isshiki Takeshi et al. (JP2007193423– hereinafter, Takeshi).
Regarding claim 2:
The rejection of claim 1 is incorporated, Park further discloses: wherein the instructions allow to: 
provide system attribute information based on a system information file during the booting operation (“OpenCL framework queries for a list of available devices (for example, using the clGetDeviceIDs query), the interface can respond to the query to return details of the two virtual processors instead of processor 100. Each virtual processor may have its own address and device capability characteristics. Each virtual processor can process the same program, which may be compiled into two different versions (as described below) suitable for each virtual processor” (Emphasis added –See para [0043])); 
provide two or more compilation processes based on the system attribute information (“Each virtual processor can process the same program, which may be compiled into two different versions (as described below) suitable for each virtual processor. The virtual processors could also concurrently process a different program at each virtual processor” (See para [0043])); and 
perform parallel compilation of the first application program and the second application program by using the two or more compilation processes (“Each virtual processor can process the same program, which may be compiled into two different , [[the system attribute information comprising at least one system information comprised of a key and a value]].
But, Park and Yu do not explicitly teach:
the system attribute information comprising at least one system information comprised of a key and a value.
However, Takeshi discloses:
the system attribute information comprising at least one system information comprised of a key and a value (“he program processing apparatus inputs a parallel processing program in which a thread description which is a description relating to an effective range of a thread which is a unit of a program executed by a processor is added, divides the program into each thread, and generates an execution code for the multiprocessor system … the intermediate word and the inter-thread data dependent instruction pair information; inserting a communication instruction of data dependent between the threads into the intermediate word on the basis of the inter-thread data dependent instruction pair information; inputting a program including the communication instruction; dividing the program into each thread on the basis of the thread attribute of each instruction; and converting the program into an execution code.” (See par. [0017])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeshi into the teachings of Park and Yu because that would have enabled a multiprocessor system to 

Regarding claim 3:
The rejection of claim 2 is incorporated, Park further discloses wherein the instructions allow to: 
determine a number of available cores during the booting operation (“By indicating to the OpenCL framework n number of pipelines instead of the m number of cores it actually has, programs can be compiled into instructions and provided to the processor as if the processor had n cores. If the host program is run on one of the pipelines of the processor then the host program can concurrently distribute n-1 kernels to the processor for execution at each available pipeline. Thus the host is capable of distributing kernels to the processor as if the processor had n-1 cores available. ​.” (See par. [0044]). “The framework 320 may also comprise an Application Programming Interface (API) 350 for managing the processing of the program 330 at the processor 310. Through the API 350, the processor 310 and other processors (not shown) that may exist at the data processing system 300 can be queried to gather information about the processing resources available at the data processing system 300. This information is then used by the host program (which is compiled from program 330) to distribute work to the processor 310 and any other detected processors.” (See para [0051])); and 
provide the two or more compilation processes based on the number of available cores (“The framework 320 may also comprise an Application Programming Interface .

Regarding claim 4:
The rejection of claim 3 is incorporated, Park further discloses wherein the instructions allow to determine a number of compilation processes which will be provided, based on the number of available cores (“The framework 320 may also comprise an Application Programming Interface (API) 350 for managing the processing of the program 330 at the processor 310. Through the API 350, the processor 310 and other processors (not shown) that may exist at the data processing system 300 can be queried to gather information about the processing resources available at the data processing system 300. This information is then used by the host program (which is compiled from program 330) to distribute work to the processor 310 and any other detected processors.” (See para [0051])).

Regarding claim 5:
The rejection of claim 3 is incorporated, Park further discloses wherein the instructions allow to determine an available core which will be allocated a compilation process, based on a performance of the available core (“The framework 320 may also nd [[attribute information of an application program corresponding to the provided compilation]].
But, Park and Yu do not explicitly teach:
attribute information of an application program corresponding to the provided compilation.
However, Takeshi discloses:
attribute information of an application program corresponding to the provided compilation (“the syntax analysis unit can generate an intermediate word in which a thread attribute is added to each operation instruction included in the thread region from the parallel processing program to which the thread description has been added... the program processing apparatus can input a parallel processing program to which the thread description has been added, and generate an execution code for executing the parallel processing of high performance by the multiprocessor system” (See par. [0014]))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeshi into the teachings of Park and Yu because that would have enabled a multiprocessor system to 

Regarding claim 6:
The rejection of claim 5 is incorporated, Park further discloses wherein the attribute information of the application program comprises a size of the application program (“Generally, the host program is designed to be a sequential routine which includes scalar operations and thus most of the instructions of the host program are carried out at the main pipeline 105. The host program 117 may have a relatively small amount of SIMD instructions, which could be distributed to SIMD pipeline 109 by the SMT engine 113.” (See para [0036])).
Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 11:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claims 3 and 4, and is therefore rejected under similar rationale.
Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5 and 6, and is therefore rejected under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Publication No. 2016/0085719 – hereinafter, Park).
Regarding claim 15:
Park discloses an electronic device comprising: 
a display; a processor electrically connected to the display and comprising a plurality of cores (“A computer can comprise a number of different types of processors (e.g. CPUs, GPUs, DSPs, FGPAs, etc.)” (See para [0006]). “a data processing system including a processor having a plurality of cores” (See para [0024])); and 
a memory electrically connected to the processor, wherein the memory is configured to store a plurality of application programs, and stores instructions which, at execution (“The software could be stored in non-transitory form at a machine readable medium such as an integrated circuit memory, or optical or magnetic storage. A , allow the processor to: 
provide system attribute information based on a system information file, during a booting operation (“OpenCL framework queries for a list of available devices (for example, using the clGetDeviceIDs query), the interface can respond to the query to return details of the two virtual processors instead of processor 100. Each virtual processor may have its own address and device capability characteristics. Each virtual processor can process the same program, which may be compiled into two different versions (as described below) suitable for each virtual processor” (Emphasis added –See para [0043])); 
provide a plurality of compilation processes based on the provided system attribute information (“Each virtual processor can process the same program, which may be compiled into two different versions (as described below) suitable for each virtual processor. The virtual processors could also concurrently process a different program at each virtual processor” (See para [0043])); and 
perform a first compilation on a first application program among the plurality of application program by using first core among the plurality of cores and a second compilation on a second application program among the plurality of application programs by using a second core among the plurality of cores during a booting operation, the first compilation and the second compilation being performed in parallel (“data processing system including a processor having a plurality of cores, each core comprising a first processing pipeline and a second processing pipeline, “ (See para 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                        
January 18th, 2021